ACCEPTED
                                                                                                      14-14-00945-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                12/18/2015 1:56:37 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                CASE NUMBER 14-14-00945-CV

                                                                                   FILED IN
                        IN THE FOURTEENTH COURT OF APPEALS14th COURT OF APPEALS
                                 AT HOUSTON, TEXAS           HOUSTON, TEXAS
                                                                            12/18/2015 1:56:37 PM
                                                                            CHRISTOPHER A. PRINE
                                                                                     Clerk
                          Duradril, L.L.C.,and Greg Ward, Appellants

                                              versus

     Dynomax Drilling Tools, Inc., and Dynomax Drilling Tools USA, Inc., Appellees


                                         Appeal From
                                       55th District Court
                                    of Harris County, Texas
                                           2013-67214


                        Appellees Unopposed Motion for Extension of Time

       Appellees Dynomax Drilling Tools, Inc., (“Dynomax”) and Dynomax Drilling Tools USA,

Inc., (collectively referred to as “Appellees”) submit this Unopposed Motion for Extension of Time

and state as follows:

       1.      Appellants sought and were granted four (4) motions for continuance totaling 90

additional days to file Appellants’ brief. After said extensions, Appellants filed their brief on

December 2, 2015. The deadline for Appellees to file their brief is presently January 4, 2016.

       2.      Appellee’s counsel has had a full slate of matters scheduled through the month of

December and through January, 2016 and jury trial setting set for early February 2016.

       3.      In addition to the various discovery and trial matters referenced above, Appellee’s

brief would need to be drafted and finalized over the holiday season. Appellee’s counsel has various

holiday season and related family obligations over the course of December and through the new year.

                                           Page 1 of 2
       4.      Appellees request that the Court grant Appellees an extension of 60 days from the

current deadline to file Appellee’s Brief, making the deadline for the filing of Appellee’s Brief

March 2, 2016.

       5.      Appellees have not requested any prior extensions.

       Appellees pray that the Court grant Appellee’s Unopposed Motion for Extension of Time to

File Appellee’s Brief, give Appellees until March 2, 2016 to file their Brief, and grant Appellees

such other and further relief to which Appellees may justly be entitled.

                                                       Respectfully submitted,

                                                       CRINION DAVIS & RICHARDSON LLP

                                                       By: /s/ Isaac Villarreal
                                                               Isaac Villarreal
                                                               State Bar No. 24054553
                                                               ivillarreal@cdrlegal.com
                                                               17040 El Camino Real, Suite 200
                                                               Houston, Texas 77058
                                                               281/990-8300
                                                               281/990-8303 - Telecopier
                                                       ATTORNEY FOR APPELLEES

                                CERTIFICATE OF CONFERENCE

         I hereby certify that counsel for Appellants has stated that Appellants are not opposed to the
relief sought by this motion and has authorized me to state that this motion is unopposed.

                                                         /s/ Isaac Villarreal
                                                       Isaac Villarreal

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served on Eric Yollick
of the Yollick Law Firm by electronic messenger service and/or email on this 18th day of December,
2015.

                                                         /s/ Isaac Villarreal
                                                       Isaac Villarreal

                                             Page 2 of 2